


110 HR 3338 IH: Southern New Jersey Veterans

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3338
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. LoBiondo (for
			 himself, Mr. Saxton, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to expand the
		  capability of the Department of Veterans Affairs to provide for the
		  medical-care needs of veterans in southern New Jersey.
	
	
		1.Short titleThis Act may be cited as the
			 Southern New Jersey Veterans
			 Comprehensive Health Care Act.
		2.Findings;
			 definition
			(a)FindingsCongress
			 finds the following:
				(1)The current and
			 future health-care needs of veterans residing in the eight southern counties of
			 New Jersey are not being fully met by the Department of Veterans
			 Affairs.
				(2)Travel times for
			 southern New Jersey veterans to existing Department of Veterans Affairs
			 health-care facilities in Pennsylvania and Delaware fall within the Department
			 of Veterans Affairs health-planning criteria, but those criteria fail to
			 recognize that the area is largely rural and its roadways are congested,
			 creating significant access barriers to veterans in need of care and thereby
			 resulting in suppressed demand for care.
				(3)Projections of
			 future growth in demand for health care by veterans in southern New Jersey
			 support sustainable enrollment of veterans needing Department of Veterans
			 Affairs health care.
				(4)The number of
			 veterans residing in southern New Jersey is increasing as more veterans retire
			 in the area and new veterans seek services in the wake of large-scale
			 deployments of National Guard and Reservists from the area. According to United
			 States census data, the veteran population in the eight counties of southern
			 New Jersey is greater than 235,000.
				(b)DefinitionFor
			 purposes of this Act, the term southern New Jersey means the
			 following counties of the State of New Jersey: Ocean, Burlington, Camden,
			 Gloucester, Salem, Cumberland, Atlantic, and Cape May.
			3.Medical care for
			 veterans in southern New Jersey
			(a)DeterminationNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall determine, and notify Congress pursuant to subsection
			 (b), whether the needs of veterans in southern New Jersey for full-service
			 medical care shall be met—
				(1)through a project
			 to provide inpatient and outpatient services and long-term care to veterans at
			 an existing facility in southern New Jersey; or
				(2)through a project
			 for construction of a new full-service Department of Veterans Affairs medical
			 center to provide inpatient and outpatient services and long-term care to
			 veterans with an appropriate number of beds and services in southern New
			 Jersey.
				(b)Notification and
			 ProspectusNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report—
				(1)identifying which
			 of the two options specified in subsection (a) has been selected by the
			 Secretary; and
				(2)providing, for the
			 option selected, a prospectus that includes, at a minimum, the matter specified
			 in paragraphs (1) through (8) of section 8104(b) of title 38, United States
			 Code, and the project time lines.
				4.Existing facility
			 option for medical care for veterans in southern New Jersey
			(a)ProjectIf
			 the option selected by the Secretary of Veterans Affairs under section 3(a) is
			 the option specified in paragraph (1) of that section for a project to provide
			 inpatient and outpatient services and long-term care to veterans at an existing
			 facility in southern New Jersey, then the Secretary shall, subject to the
			 availability of appropriations for such purpose, take such steps as necessary
			 to enter into an agreement with an appropriate private-sector entity to provide
			 for such services and care for veterans at an existing facility in southern New
			 Jersey. Such an agreement may include provision for construction of a new wing
			 or other addition at such facility to provide additional services that will,
			 under the agreement, be leased by the United States and dedicated to care and
			 treatment of veterans by the Secretary under title 38, United States
			 Code.
			(b)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as necessary for a public-private venture project under this section.
			5.New department of
			 veterans affairs medical center, southern New Jersey
			(a)Project
			 AuthorizationIf the option selected by the Secretary of Veterans
			 Affairs under section 3(a) is the option specified in paragraph (2) of that
			 section for a project for construction of a new full-service Department of
			 Veterans Affairs medical center providing inpatient and outpatient services and
			 long-term care to veterans with an appropriate number of beds in southern New
			 Jersey, then the Secretary shall, subject to the availability of appropriations
			 for such purpose, carry out a major medical facility construction project for
			 construction in southern New Jersey of such a medical facility. Such facility
			 shall be located in the county in southern New Jersey that the Secretary
			 determines most suitable to meet the health-care needs of veterans in the
			 region.
			(b)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Construction, Major Projects account of the Department of Veterans Affairs, in
			 addition to any other amounts authorized for that account, such sums as
			 necessary to complete the project authorized by subsection (a).
			
